emitió la opinión del tribunal.El testimonio del Pueblo demostró que el acusado y la víctima vivían juntos; que el día 31 de diciembre de 1950 y al filo de la medianoche se oyeron disparos de revólver a la vez que el acusado saliendo a la calle desde su casa, mani-festaba a varios amigos: “Acabo de matar la mujer”, “Yo juré que la iba a matar a las doce y a las doce la maté”; que el acusado entonces, como sus amigos no le creyeron, “sacó un revólver del bolsillo derecho” y lo enseñó. Al mismo tiempo, encaminó sus pasos a la casa de su amigo Víctor Miguel Casals López, quien ya por teléfono había notificado a la policía; que el acusado, una vez en casa de Casals, le dijo a éste, sin entrar en detalle, “que había ocu-rrido un accidente en su casa y que su esposa estaba herida”.Se practicó la autopsia a la víctima demostrando la misma dos heridas de bala, una de las cuales penetró por el quinto espacio intercostal izquierdo atravesando el cora-zón, siendo esta herida la causa de la muerte. La- otra bala pasó por el ilium y quedó debajo de la piel de la cadera izquierda. El testimonio del Pueblo demostró asimismo que al acusado se le ocupó un revólver que guardaba en un ro-pero, teniendo aquél tres balas disparadas y dos “mascadas”.Aida Isabel Benliza de Nieves declaró, de acuerdo con la exposición del caso, lo siguiente:“Yo salí el 31 de diciembre a dar una vuelta y ellos me saludaron y me invitaron a entrar, y subí a la casa y le pedí permiso y como de nueve a once estuve en casa del acusado. Ambiente fué agradable. Se recitaron poesías, él bailó con mi nena (15 años).' No noté nada en el ambiente. A las 12 de la noche yo estaba en mi casa. Había estado en un bailecito. A las doce menos cuarto estaban mis familiares. Sonaron las doce, nos saludamos. Yo salí al balcón y la señora de Serbiá tiró agua a la calle, que cogió al carro de mi hermano. Me entré para adentro. Ella estaba muy contenta y alegre. Mi esposo es periodista y trabaja en ‘El Mundo’. Después que entré del balcón y volví a salir y vi a todos los vecinos reunidos y Serbiá estaba parado y decía: ‘Dios mío, ayúdenme, creo que he matado a mi mujer.’ Bajamos y mi marido le preguntó al acusado y éste dijo: ‘Un accidente, creo que he matado a mi mujer, llamen la ambulancia.’ Conozco a Enrique Quiñones. No lo vi por allí en ese momento. No vi que el acusado feli-citara a Enrique y le echara el brazo. Antes de yo bajar que ya se decía que había matado a su mujer, oí a Quique y le dije que entrara a ver, y encontró el portón cerrado, y yo le dije que brincara y brincó y se asomó y dijo que sí con la cabeza. No vi a Serbiá entrar a su casa nuevamente. No hizo ademán ni demostración de que estaba armado. No vi ese revólver. Vino la policía. A mi esposo le dijo: ‘Tú eres periodista, a tí te diré más tarde.’ ”La teoría del acusado, según la Exposición del Caso, fué que “El ■acusado, ebrio, y su mujer, la supuesta víctima, ebria también, pasaron ■el día celebrando la llegada del año. Al querer él disparar el revólver para despedir el año, ella se opuso, para hacerlo ella, y ahí, accidental-mente, ocurrió la muerte.”